                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

VETBRIDGE PRODUCT                             )
DEVELOPMENT SUBSIDIARY I                      )
(NM-OMP), LLC,                                )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case No. 5:18-CV-06147-BCW
                                              )
NEWMARKET                                     )
PHARMACEUTICALS, LLC,                         )
                                              )
                                              )
                       Defendants.            )

                         SCHEDULING AND JURY TRIAL ORDER

         The Court, having reviewed the parties’ proposed litigation schedule and Federal Rules of

Civil Procedure 16(b) and 26(f), hereby establishes the following deadlines in this matter. The

parties shall adhere to these deadlines, absent an order from the Court providing for any

modification. Additionally, the trial date, final pretrial conference date, and dispositive motion

deadline shall not be modified, except under extraordinary circumstances and for good cause

shown.

     1.      TRIAL: This case is set for trial on June 15, 2020 at 9:00 a.m. at the United States

Courthouse in Kansas City, Missouri.

     2.      FINAL PRETRIAL CONFERENCE: This case is set for final pretrial conference

on May 8, 2020 at 10:00 a.m. by telephone. The Courtroom Deputy, Joella Baldwin, will arrange

participation. Lead trial counsel shall participate in this telephone conference.




                                                  1




          Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 1 of 12
      3.     DISPOSITIVE MOTIONS: Any dispositive motion, except those under Fed. R.

Civ. P. Rule 12(h)(2) or (3), shall be filed on or before January 9, 2020. All motions for summary

judgment shall comply with Local Rules 7.1 and 56.1.

      4.     DAUBERT MOTIONS: All motions to strike expert designations or preclude expert

testimony premised on Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) shall

be filed on or before February 7, 2020.          Failure to file a Daubert motion by this deadline

constitutes waiver of any argument based on Daubert. Note: this deadline does not apply to motions

in limine related to expert witness testimony.

      5.     MOTIONS TO AMEND PLEADINGS OR ADD PARTIES: The parties shall

amend all pleadings and add parties on or before April 26, 2019.

      6.     EXPERT WITNESS DESIGNATIONS: This paragraph applies to all witnesses

from whom expert opinions will be elicited, regardless of whether the witness is specially retained

to provide trial testimony. Each plaintiff shall designate any expert witness it intends to call at trial

on or before October 1, 2019. Each defendant shall designate any expert witness it intends to

call at trial on or before November 1, 2019.           Any rebuttal expert witness, if any, shall be

designated on or before November 15, 2019. At the time of designation, each party shall ensure

compliance with Fed. R. Civ. P. 26(a)(2)(B).

      7.     DISCOVERY CLOSURE DEADLINE: All pretrial discovery authorized by the

Federal Rules of Civil Procedure shall be completed on or before December 10, 2019 (“Closure

Date”). All discovery shall be completed, not simply submitted, on or before the Closure Date.

Accordingly, discovery requests shall be served and depositions shall be scheduled in a manner

that allows sufficient time for completion within the time specified by the Federal Rules of Civil

Procedure, the Local Court Rules, and/or orders of this Court. Discovery shall not be conducted
                                                   2




           Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 2 of 12
after the Closure Date, except by order of the Court for good cause shown. Nothing contained

herein shall excuse a party from the continuing obligation to update responses to discovery or to

respond to discovery requests made before the Closure Date.

     8.     CONTACT WITH COURT: A party seeking a telephone conference for any

purpose or information regarding practice in this division shall contact the Courtroom Deputy at

Joella_Baldwin@mow.uscourts.gov or (816)512-5052.

     9.     DISCOVERY DISPUTE PROCEDURE: Should any discovery dispute arise, the

parties are directed to comply with Local Rule 37.1. Absent full compliance with this rule, the

Court will not entertain any discovery motion. A party seeking a telephone conference for

discovery purposes shall direct the inquiry to the Courtroom Deputy.

            a. POSITION LETTER: At least three (3) days before any discovery dispute

               conference or hearing, counsel for each party shall submit a Position Letter by

               email to the Courtroom Deputy. All Position Letters will be kept confidential.

                    i. The Position Letter must not exceed one (1) page and shall not include

                       any attachments or exhibits. The Position Letter should be typed in

                       12-point Arial font and have one-inch margins.

                   ii. The Position Letter shall describe the underlying facts of the dispute, the

                       party’s arguments relative to the dispute, and a discussion of the opposing

                       party’s anticipated arguments.

            b. To ensure candor, the Position Letter shall not be filed with the Court nor shared

               with opposing counsel; rather, each letter shall be send to the Courtroom Deputy

               by PDF email attachment.


                                                3




          Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 3 of 12
     10.       ORAL ARGUMENT: A party may request oral argument relative to a motion,

consistent with L.R. 7.0(e). The Court may grant such a request if the subject motion relates to the

case’s merits, and the Court’s calendar can accommodate a hearing. In the event the Court grants

a request for oral argument, the Court strongly encourages the appearance of the attorney(s) who

drafted the motion. As a matter of policy, the Court strongly encourages the participation of

associate-level attorneys in all court proceedings, provided such appearances maintain the highest

professional standards and are supervised by a more experienced attorney representing the same

party.

     11.    MOTIONS TO DEPART FROM RULES: The following motions shall be filed at

least three (3) days before the deadline established by the Federal Rules of Civil Procedure or

Local Rules:

            a. Motion for Extension of Time (Fed. R. Civ. P. 6, 31, 33, 34, 36) A motion for

                extension of time shall include:

                    i. the date when the pleading, response, or other action is/was first due;

                    ii. the number of previous extensions and the date the last extension expires;

                   iii. the cause for the requested extension, including a statement as to why the

                        action due has not been completed in the allotted time; and

                   iv. whether opposing counsel consents or objects to the requested extension.

                        Note: lack of objection from opposing counsel is not binding on the Court.

            b. Motion to Exceed the Page Limit (Local Rules 7.0, 56) A motion to exceed the

                page limitation shall include:

                    i. the number of previous requests for leave to exceed the page limits

                        throughout the course of the litigation;
                                                   4




         Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 4 of 12
                    ii. the particular reason for the request for leave, including why the action due

                        cannot be completed within the allotted page limit; and

                    iii. whether opposing counsel consents or objects to the requested extension.

                        Note: lack of objection from opposing counsel is not binding on the Court.

     12.       FINAL PRETRIAL CONFERENCE PREPARATION:                               The final pretrial

conference will include discussion of the disposition of any pending motion, any legal question

requiring resolution before trial, the trial schedule and duration, voir dire procedure, the size of the

jury panel, any special equipment, any suggestions to simplify or expedite the trial, and the status

and likelihood of settlement.

            a. Each party shall complete the following at least ten (10) business days before the

                Final Pretrial Conference:

                     i. File any motion in limine;

                    ii. File and serve witness list; and

                            a. Failure to list a witness will preclude that witness’s testimony for

                                any purpose other than unanticipated rebuttal or impeachment.

                    iii. Serve deposition designations on the opposing party.

                            a. An asserting party that intends to use any deposition at trial shall

                                identify and serve a designation by line and page number to the

                                opposing party using a distinctive highlighting color.

            b. Each party shall complete the following at least five (5) business days before the

                Final Pretrial Conference:

                     i. Serve counter deposition designations and objections on the asserting

                        party. Counter-designations shall be identified by contrasting highlighting
                                                   5




         Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 5 of 12
            color. Objections to the asserting party’s designations shall be identified

            by a third highlighting color.

  c. Each party shall complete the following at least three (3) business days before

     the Final Pretrial Conference:

         i. Provide copies of the deposition designations, counter-designations, and

            objections to the Court;

         ii. File any response to a motion in limine;

        iii. File a joint stipulation of uncontroverted facts;

                a. If there are none, the parties shall file a joint statement to that effect.

        iv. File and serve list of all exhibits which might be offered at trial;

                a. Each exhibit shall be designated as “Plaintiff’s” or “Defendant’s,”

                     numbered with an Arabic numeral, and described. Each party shall

                     number their exhibits in chronological order. Each party’s

                     numbering scheme shall be distinct from that of the opposing party,

                     i.e. Plaintiff’s Exhibit 1; Defendant’s Exhibit 501. If an exhibit is

                     listed, it must be marked.

                b. If an exhibit is more than one page or part, that should be noted in

                     the description. It is not necessary to list exhibits that will be used

                     only for impeachment or rebuttal purposes.

                c.   No exhibit will be received in evidence which is not listed by the

                     counsel offering the exhibit, except by leave of Court for good

                     cause shown.


                                       6




Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 6 of 12
                   v. File a stipulation setting forth those exhibits for which the identity and

                        authenticity is not contested; and

                  vi. Provide an exhibit index to the Courtroom Deputy on the form provided

                        by the Clerk’s Office.

     13.      JURY TRIAL PREPARATION: Court convenes at 9:00 a.m. Counsel shall be

in the courtroom each day of the trial not later than 8:30 a.m. The parties may expect morning,

lunch, and afternoon breaks at appropriate times as determined by the Court.

            a. The parties shall complete the following at least ten (10) business days before

               trial:

                    i. Submit, to the Courtroom Deputy by email, a joint set of proposed jury

                        instructions without annotations;

                           a. Proposed instructions shall be in Word format, in 12-point Arial

                               font, double-spaced with one-inch margins.

                           b. Each proposed instruction shall be separated by a “page-break”.

                   ii. Submit, to the Courtroom Deputy by email, and file a joint set of proposed

                        jury instructions with annotations including:

                                   a. The authority on which the instruction is based;

                                   b. Any alteration or deviation from the applicable pattern

                                      instruction, if any, including clear demarcation of the

                                      suggested change; and

                                   c. Proposed language for filling in/removing any necessary

                                      bracket parenthetical in the text of the pattern instruction.


                                                 7




        Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 7 of 12
            iii. File a Notice of Instruction Conference, certifying the parties’ efforts to

                 meet, confer, and draft the joint proposed jury instructions and providing:

                            a. Which party objects to which instruction;

                            b. The legal basis for the objection;

                            c. The objecting parties’ alternative instruction (on a separate

                                 page); and

                            d. Any other instruction either party would like included, not

                                 otherwise agreed; and

            iv. File a list of proposed questions or topics counsel wants included in the

                 voir dire examination conducted by the Court.

      b. At least five (5) business days before trial:

              i. A party seeking to do so may file a trial brief setting forth the factual and

                 legal contentions upon which the party’s case theory is based.

             ii. The parties shall provide to the Courtroom Deputy an agreed statement to

                 be read to the jury panel before voir dire, setting forth the background of

                 the case and the claims to be asserted.

            iii. A party with any objection to the opposing party’s proposed voir dire

                 questions or topics shall file an indication of that objection.

14.     TRIAL RULES AND PROCEDURE:

      a. Counsel table – Only attorneys and participants sitting at counsel table at the

         beginning of voir dire will be permitted to sit at counsel table at any point

         throughout the trial.


                                           8




  Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 8 of 12
  b. Decorum – Except under extraordinary circumstances, counsel and others shall

     stand as Court is opened, recessed, or adjourned; as the jury enters and retires from

     the courtroom; as he or she addresses the Court or is addressed by the Court; and

     as he or she examines a witness. (L.R. 83.3). Counsel shall not lean into or

     otherwise encroach on the jury’s space and shall not place papers or his or her

     hands on the railing of the jury box. All counsel and parties appearing shall be

     dressed appropriately. No food or drink is allowed in the courtroom, except for

     water in the cups provided.

  c. Professionalism – Counsel shall address all remarks, with the exception of witness

     examination, to the Court and not to opposing counsel, and shall avoid any

     disparaging remarks, especially those of a personal nature. Counsel shall treat

     adverse witnesses and parties with fairness and consideration. No abusive

     language or offensive personal references will be tolerated. Visible physical

     reactions to witness’s testimony, counsel’s presentation, or Court rulings are

     inappropriate. Counsel shall not converse among each other or with a client in a

     manner that may be overheard.

  d. Voir dire - The Court will conduct voir dire with reference to the parties’ proposed

     questions and topics. Thereafter, counsel may be afforded an opportunity to pose

     follow-up or clarifying questions to the panel. After questioning, the panel will be

     excused and each side may move to strike for cause.

  e. Opening / Closing Statements - Absent good cause shown, any opening statement

     shall not exceed thirty (30) minutes. The duration of closing arguments will be


                                      9




Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 9 of 12
      established during the jury instruction conference after the presentation of

      evidence. Instructions will be read to the jury before closing arguments.

   f. Objections - When making an objection, counsel should say only “objection,” plus

      the legal reason for the objection (i.e., leading, hearsay, etc.). If objecting counsel

      seeks to explain the objection or if opposing counsel seeks to defend against the

      objection, counsel shall request leave to approach the bench. Objections to

      evidence should be made only by counsel handling the witness. Objections during

      opening statements or closing arguments should be made only by counsel making

      the opening statement or closing argument.

   g. Witness Testimony - Witness interrogation shall consist of: (1) direct examination;

      (2) cross-examination; (3) redirect examination; and (4) recross-examination. No

      further questioning will be permitted, except by leave of Court in extraordinary

      circumstances.

           i. Only one counsel per side may examine a witness.

          ii. Counsel shall request permission from the Court to approach a witness for

              a legitimate purpose. Once permission is granted, counsel may approach

              the witness without requesting subsequent specific permission.

         iii. Counsel may, but is not required to, use the podium provided when

              questioning a witness. In the event counsel declines to use the podium, a

              witness will be questioned only from a reasonable distance.

         iv. After counsel questions an expert witness about his or her qualifications,

              counsel shall not ask the Court to declare the witness an expert.


                                       10




Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 10 of 12
         v. Witnesses will remain in the witness chair for the duration of his or her

             testimony, unless leave of Court is granted. To the extent necessary and

             appropriate, the Court may permit a witness to temporarily stand to

             reference an exhibit, but in general, a witness will not be permitted to

             testify while standing in front of the jury.

         vi. Witnesses who will be testifying from exhibits or about exhibits will be

             expected to have reviewed them before their testimony so as to avoid the

             need for the witness to take Court time to review the exhibit.

        vii. Testimony will not be interrupted to deal with evidentiary matters that

             could have been heard in advance of trial. The Court will consider those

             matters during recess, at noon break, or at the end of the day.

   h. Exhibits – Any exhibits for which admission is sought shall be marked and

      accurately reflected and described in the Exhibit Index.

          i. All exhibits used at trial as part of a party’s presentation of evidence,

             regardless whether the exhibit has been admitted, must remain available

             for use by other parties for the remainder of the trial.

         ii. Exhibits will rarely be circulated to jurors. If counsel wants the jury to see

             an admitted exhibit during trial, such exhibit should be displayed in such a

             fashion that all jurors may view the exhibit at the same time (i.e., by

             projector).

        iii. After the jury retires to consider its verdict, counsel for each party shall

             assemble all of their exhibits and keep them available.


                                      11




Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 11 of 12
                iv. After the jury is dismissed, counsel for each party must take possession of

                     his or her exhibits from the Courtroom Deputy and sign the receipt at the

                     bottom of the Exhibit List.

          i. Deliberations – Each juror will be provided with a copy of the jury instructions for

             use during deliberations. Counsel and the parties should remain in the courthouse

             and advise the Courtroom Deputy where they will be located while the jury is

             deliberating. After the jury returns its verdict, counsel should be prepared to

             indicate whether they would like the jury polled.

      IT IS SO ORDERED.




DATED: January 10, 2019
                                                   /s/ Brian C. Wimes
                                                   JUDGE BRIAN C. WIMES
                                                   UNITED STATES DISTRICT COURT




                                              12




      Case 5:18-cv-06147-BCW Document 41 Filed 01/10/19 Page 12 of 12
